—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 27, 1996, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve his objection to certain trial testimony (see, People v Douglas, 248 AD2d 550). In any event, *424while it was improper for the trial court to permit the People to ask their own witness, an eyewitness to the murder who was the defendant’s girlfriend at the time, whether she had identified the defendant in a photograph, and to present telephone records indicating that the defendant previously had called the witness’s mother (see, CPL 60.35 [1]; People v Thompson, 220 AD2d 706), these errors were harmless. There was strong eyewitness identification testimony by the decedent’s companion, who had ample opportunity to observe the murderer during the commission of the crime (see, People v Comer, 146 AD2d 794).
Similarly, the defendant’s contention that the trial court improperly refused to grant a mistrial because of references to his prior arrest is unpreserved for appellate review and, in any event, without merit (see, People v Grant, 222 AD2d 607). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.